Judgment, Supreme Court, Bronx County (John Moore, J.), rendered June 22, 2001, convicting defendant, after a jury trial, of course of sexual conduct against a child in the first degree, and sentencing him, as a second violent felony offender, to a term of 25 years, unanimously affirmed.
The court properly exercised its discretion in admitting defendant’s statement to the effect that he had sexual urges towards children, which was part of the context of a statement he made to the police concerning the charged crime (see People v Alvino, 71 NY2d 233, 242 [1987]). We note that this statement did not suggest that defendant had committed any uncharged crimes or prior bad acts.
The record establishes that defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713714 [1998]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Saxe, J.P., Rosenberger, Williams, Marlow and Gonzalez, JJ.